 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   RUBEN SERVIN,                           ) Case No. 2:20-cv-02494-PSG-JC
                                             )
12                        Petitioner,        )
                                             )
13                  v.                       ) JUDGMENT
                                             )
14                                           )
     G. MATTESON,                            )
15                                           )
                                             )
16                    Respondent.            )
     ______________________________          )
17
18        Pursuant to this Court’s Order Dismissing Petition for Writ of Habeas
19 Corpus and Action without Prejudice, IT IS ADJUDGED that the Petition under 28
20 U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State Custody and this
21 action are dismissed without prejudice.
22
23        DATED: April 8, 2020
24
25                                 _______________________________________
26                                 HONORABLE PHILIP S. GUTIERREZ
                                   UNITED STATES DISTRICT JUDGE
27
28
